COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 WERNER CAMPBELL,                               §
                                                                No. 08-10-00298-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                             County Court at Law No. 7
 THE STATE OF TEXAS,                            §
                                                               of Travis County, Texas
                   Appellee.                    §
                                                               (TC# C1CR-09-206497)
                                                §

                                          OPINION

       A jury convicted Appellant, Werner Campbell, of driving while intoxicated and assessed

punishment at 72 hours in jail. In two issues on appeal, Appellant faults the trial court for not

immediately sentencing him after the jury’s verdict was received and for failing to apply his time

credits to his sentence. Finding both issues inadequately briefed, we overrule the same and affirm

the trial court’s judgment.

                                        BACKGROUND

       On May 20, 2010, the jury found Appellant guilty of the offense and assessed sentence that

same day. Appellant was not sentenced at that time but rather a formal sentencing hearing was

scheduled for June 18, 2010. Appellant, however, did not appear at that hearing, and consequently,

his bond was forfeited. Finally, on August 6, 2010, Appellant appeared and the trial court formally

sentenced him in accordance with the jury’s verdict.

                                         DISCUSSION

       Appellant brings two issues for our review. The first contends that the trial court erred by

not proceeding immediately to sentencing after receiving the jury’s verdict. And the second
contends that the trial court erred in taking away the jail time credit guaranteed to all defendants by

article 42.03 of the Texas Code of Criminal Procedure. We, however, do not address the merits of

either issue, finding both to be inadequately briefed.

       The Rules of Appellate Procedure require the parties’ briefs to contain clear and concise

arguments with appropriate citations to authorities. See TEX . R. APP. P. 38.1(i). When a party

provides no argument or legal authority to support his appellate position, the issue is inadequately

briefed. See Russeau v. State, 171 S.W.3d 871, 881 (Tex. Crim. App. 2005), cert. denied, 548 U.S.
926, 126 S. Ct. 2982, 165 L. Ed. 2d 989 (2006).

       Here, Appellant’s entire argument for both issues are the same, consisting of the following

three conclusory sentences:

       Article 37.12 Tex. Code of Criminal Procedure requires that “the proper judgment
       shall be entered immediately.” In this case the trial court reset the case twice and
       pronounce sentence at the third setting after the jury verdict was received. Appellant
       was effectively compelled to confinement in a court of law for no apparent purpose.

This is insufficient to maintain the point at issue.

       Indeed, Appellant provides no definition of the term “immediately,” as used in the statute,

nor does he cite to any cases holding when sentencing must take place upon receiving a jury’s

verdict. Moreover, Appellant fails to explain when he believes sentencing should have taken place,

how he was harmed by the trial court’s failure to sentence him immediately, or what relief he

believes the error warrants. Similarly, Appellant does not point to any place in the record where he

previously served time in jail, nor does he make any argument as to why he should be granted back

time credit simply for appearing in court for sentencing hearings. In short, Appellant engages in no

legal discussion or analysis but rather appears to hope that we will make his arguments for him. We

decline to do so. See Wyatt v. State, 23 S.W.3d 18, 23 n.5 (Tex. Crim. App. 2000) (stating that
appellate courts need not make arguments for appellant’s inadequate briefing). Accordingly, we hold

that both of Appellant’s issues are inadequately briefed and overrule the same. See id. (finding issue

inadequately briefed when appellant made no argument and cited no authority to support his

position); Wood v. State, 18 S.W.3d 642, 650-51 (Tex. Crim. App. 2000) (finding issue waived when

appellant failed to adequately develop his argument); Rhoades v. State, 934 S.W.2d 113, 119 (Tex.

Crim. App. 1996) (refusing to address issue that did not provide specific legal authority and a legal

argument based on that authority although issue provided a global cite to the Sixth Amendment);

Nolan v. State, 102 S.W.3d 231, 235-36 (Tex. App. – Houston [14th Dist.] 2003, pet. ref’d) (finding

issue inadequately briefed when appellant failed to present any argument or citation to authority);

Wells v. State, No. 08-09-00110-CR, 2010 WL 3009306, at *3 (Tex. App. – El Paso July 30, 2010,

pet. ref’d) (op., not designated for publication) (finding issue inadequately briefed when appellant

failed to provide analysis, discussion, or argument in support of the cited case, explaining how it

applied to the facts at hand).

        Additionally, we note that although the trial court certified Appellant’s right to appeal in this

case, the certification does not contain Appellant’s signature indicating that he was informed of his

rights to appeal and to file a pro se petition for discretionary review with the Texas Court of

Criminal Appeals. See TEX . R. APP . P. 25.2(d). Consequently, the certification is defective. See

Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005). To remedy this defect, this Court

ORDERS Appellant’s attorney, pursuant to TEX . R. APP . P. 48.4, to send Appellant a copy of this

opinion and this Court’s judgment, to notify Appellant of his right to file a pro se petition for

discretionary review, and to inform Appellant of the applicable deadlines. See TEX . R. APP . P. 48.4,

68. Appellant’s attorney is further ORDERED, to comply with all of the requirements of TEX . R.

APP . P. 48.4.
                                       CONCLUSION

       With these comments, we affirm the trial court’s judgment.



                                              GUADALUPE RIVERA, Justice
July 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)